DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8-13, 15-17, and 20-21 of U.S. Patent No. 10,816,174. Although the claims at issue are not identical, they are not patentably distinct from each other. Since [1] the claims of the instant application (17/081,136) is broader than the claims of the patent (US 10,816,174) and [2] the instant application uses the term “comprising”, the claims of the instant application is encompassed by the claims of the patent. Please see below for further details.

Regarding independent claim 1:

Claim 1 of instant application (17/081,136)
A security lighting system for a perimeter fence comprising: said perimeter fence having a plurality of vertical fence posts that are spaced from one another and top horizontal fence pipes that extend between and interconnect said vertical fence posts at a top of said perimeter fence;
A security lighting system for a perimeter fence comprising: said perimeter fence having a plurality of vertical fence posts that are spaced from one another and top horizontal fence pipes that extend between and interconnect said vertical fence posts at a top of said perimeter fence;
a plurality of light fixtures, each said light fixture including a low voltage LED for generating light, wherein each said light fixture is secured to a different one of said vertical fence posts;
a plurality of light fixtures, each said light fixture including a low voltage LED for generating light, wherein each said light fixture is secured to a different one of said vertical fence posts;
wherein each said light fixture comprises a lower end secured to one of said vertical fence posts, an upper end including said low voltage LED, an extension tube extending from the lower end of said light fixture to the upper end of said light fixture for locating said low voltage LED above said top horizontal fence pipes, and a light directing element covering said low voltage LED for directing light generated by said low voltage 



low voltage electrically conductive wiring for interconnecting said light fixtures to the low voltage current provided by said transformer, 
low voltage electrically conductive wiring for interconnecting said light fixtures,
wherein said low voltage electrically conductive wiring is strung along said top horizontal fence pipes and is exposed as it extends horizontally between said light fixtures at the top of said perimeter fence;
wherein said low voltage electrically conductive wiring is strung along said top horizontal fence pipes and is exposed as it extends horizontally between said light fixtures at the top of said perimeter fence.
a system controller including a microprocessor for controlling operation of said plurality of light fixtures;

a wireless communication system interconnecting said light fixtures and said system controller.


	
As seen in the comparison table above, claim 1 of the application is the same as claim 1 of the patent except the patent includes additional elements (the system controller and the 

Regarding dependent claim 2 and claim 3:
Claim 1 of patent (US 10,816,174)
Claim 2 of instant application (17/081,136)
a transformer that provides low voltage current for powering said light fixtures; low voltage; low voltage electrically conductive wiring for interconnecting said light fixtures to the low voltage current provided by said transformer
a power source that provides low voltage current for powering said light fixtures, wherein said low voltage electrically conductive wiring interconnects said light fixtures to the low voltage current provided by said power source.


Claim 1 of patent (US 10,816,174)
Claim 3 of instant application (17/081,136)
a transformer
wherein said power source comprises a transformer.


As seen in the comparison table above, claim 2 of the application is the same as claim 1 of the patent except for using different terminology. While claim 2 of the application uses the term “power source” and claim 1 of the patent uses the term “transformer”, a transformer was considered to be a type of power source in that a transformer provides power. In addition, claim 3 of the application clarifies that the power source is a transformer. 

Regarding dependent claim 4:

Claim 4 of instant application (17/081,136)
a system controller including a microprocessor for controlling operation of said plurality of light fixtures; and a wireless communication system interconnecting said light fixtures and said system controller.
a system controller including a microprocessor for controlling operation of said plurality of light fixtures; and a wireless communication system interconnecting said light fixtures and said system controller.


	As seen in the comparison table above, claim 4 of the application is the same as claim 1 of the patent except the patent includes additional elements (the transformer). As a result, since claim 4 of the application is broader, claim 4 of the application is encompassed by claim 1 of the patent.

Regarding dependent claim 5:
Claim 2 of patent (US 10,816,174)
Claim 5 of instant application (17/081,136)
one or more sensors for detecting an intrusion.
one or more sensors for detecting an intrusion.


Regarding dependent claim 6:
Claim 6 of patent (US 10,816,174)
Claim 6 of instant application (17/081,136)
wherein said one or more sensors are selected from the group of sensors consisting of sound sensors, motion sensors, heat sensors, infrared sensors, and pressure change sensors.
wherein said one or more sensors are selected from the group of sensors consisting of sound sensors, motion sensors, heat sensors, infrared sensors, and pressure change sensors.


Regarding dependent claim 7:
Claim 5 of patent (US 10,816,174)
Claim 7 of instant application (17/081,136)
wherein said system controller is configured to send a command to at least one of said light fixtures to change the light generated by at least one of said light fixtures in response to the detection of the intrusion by said one or more sensors.
wherein said system controller is configured to send a command to at least one of said light fixtures to change the light generated by at least one of said light fixtures in response to the detection of the intrusion by said one or more sensors.


Regarding dependent claim 8:
Claim 6 of patent (US 10,816,174)
Claim 8 of instant application (17/081,136)
wherein said one or more sensors are in wireless communication with said system controller.
wherein said one or more sensors are in wireless communication with said system controller.


Regarding dependent claim 9:
Claim 8 of patent (US 10,816,174)
Claim 9 of instant application (17/081,136)
wherein said system controller is configured to transmit commands to each of said light fixtures.
wherein said system controller is configured to transmit commands to each of said light fixtures.


Regarding dependent claim 10:

Claim 10 of instant application (17/081,136)
wherein said system controller transmits the commands to each of said light fixtures through said electrically conductive wiring or wirelessly through said wireless communication system.
wherein said system controller transmits the commands to each of said light fixtures through said electrically conductive wiring or wirelessly through said wireless communication system.


Regarding dependent claim 11:
Claim 10 of patent (US 10,816,174)
Claim 11 of instant application (17/081,136)
wherein said transformer provides the low voltage current in a range of 12-24V AC or 12-24V DC, and wherein said light fixtures operate on the low voltage current in the range of 12-24V AC or 12-24V DC.
wherein said power source provides the low voltage current in a range of 12-24V AC or 12-24V DC, and wherein said light fixtures operate on the low voltage current in the range of 12-24V AC or 12-24V DC.


Regarding dependent claim 12:
Claim 11 of patent (US 10,816,174)
Claim 12 of instant application (17/081,136)
said low voltage electrically conductive wiring being that is exposed is attached directly to said top horizontal fence pipes using cable ties.
wherein said low voltage electrically conductive wiring that is exposed is attached directly to the top of said perimeter fence using cable ties.


Regarding dependent claim 13:

Claim 13 of instant application (17/081,136)
wherein each said light fixture is secured to one of said vertical fence posts using a clamping assembly selected from the group consisting of a bracket, a worm screw clamping assembly, a band clamping assembly, and a breakaway clamping assembly that yields when used as a hand hold to scale said fence.
wherein each said light fixture is secured to one of said vertical fence posts using a clamping assembly selected from the group consisting of a bracket, a worm screw clamping assembly, a band clamping assembly, and a breakaway clamping assembly that yields when used as a hand hold to scale said fence.


Regarding dependent claim 14:
Claim 13 of patent (US 10,816,174)
Claim 14 of instant application (17/081,136)
wherein said fence comprises a chain link structure that interconnects said vertical fence posts.
wherein said perimeter fence comprises chain link structure that interconnects said vertical fence posts.


Regarding independent claim 15:
Claim 15 of patent (US 10,816,174)
Claim 15 of instant application (17/081,136)
A security lighting system for a perimeter fence comprising: said perimeter fence including a plurality of vertical fence posts having upper ends and lower ends, wherein said vertical fence posts are spaced from one 


a plurality of light fixtures secured to said vertical fence posts, wherein each said light fixture includes an LED for generating light, wherein each said light fixture comprises a lower end secured to the upper end of one of said respective vertical fence posts, an upper end of said light fixture including said LED, an extension tube extending from the lower end of said light fixture to the upper end of said light fixture for locating said LED above the top of said perimeter fence, and a light directing element covering said LED for directing light generated by said LED in a downward direction toward the ground; 
a transformer that provides low voltage current for powering said LEDs of said light fixtures;

low voltage electrically conductive wiring for interconnecting said light fixtures to the low 





	As seen in the comparison table above, claim 15 of the application is the same as claim 15 of the patent except the patent includes additional elements (the system controller, the wireless communication system, and the sensors). As a result, since claim 15 of the application is broader, claim 15 of the application is encompassed by claim 15 of the patent.

Regarding dependent claim 16:
Claim 15 of patent (US 10,816,174)
Claim 16 of instant application (17/081,136)
a transformer that provides low voltage current for powering said LEDs of said light fixtures; low voltage electrically conductive 



As seen in the comparison table above, claim 16 of the application is the same as claim 15 of the patent except for using different terminology. While claim 16 of the application uses the term “power source” and claim 15 of the patent uses the term “transformer”, a transformer was considered to be a type of power source in that a transformer provides power.

Regarding dependent claim 17:
Claims 15-16 of patent (US 10,816,174)
Claim 17 of instant application (17/081,136)
a system controller including a microprocessor for controlling operation of said light fixtures; a wireless communication system interconnecting said light fixtures with said system controller; one or more sensors for detecting an intrusion of said perimeter fence, wherein said one or more sensors are configured to communicate with said system controller through said wireless communication system.
a system controller including a microprocessor for controlling operation of said light fixtures; a wireless communication system interconnecting said light fixtures with said system controller; and one or more sensors for detecting an intrusion of said perimeter fence, wherein said one or more sensors are configured to communicate with said system controller through said wireless communication system.


Regarding dependent claim 18:

Claim 18 of instant application (17/081,136)
wherein upon said one or more sensors detecting the intrusion of said perimeter fence, said system controller is configured to change the light generated by at least one of said light fixtures for indicating the intrusion.
wherein upon said one or more sensors detecting the intrusion of said perimeter fence, said system controller is configured to change the light generated by at least one of said light fixtures for indicating the intrusion.


Regarding dependent claim 19:
Claim 20 of patent (US 10,816,174)
Claim 19 of instant application (17/081,136)
wherein each said light fixture comprises an IP addressable chip associated therewith for being monitored and controlled through said system controller and a browser-based operating system.
wherein each said light fixture comprises an IP addressable chip associated therewith for being monitored and controlled through said system controller and a browser-based operating system.


Regarding independent claim 20:
Claim 21 of patent (US 10,816,174)
Claim 20 of instant application (17/081,136)
A security lighting system for a perimeter fence comprising: said perimeter fence including a plurality of vertical fence posts having upper ends and lower ends; 
A security lighting system for a perimeter fence comprising said perimeter fence including a plurality of vertical fence posts having upper ends and lower ends; 

said perimeter fence including structure that extends between and interconnects said vertical fence posts; 
a plurality of light fixtures, wherein each said light fixture includes an LED for generating light, wherein each said light fixture comprises a lower end secured to the upper end of one of said respective vertical fence posts, an upper end of said light fixture including said LED, an extension tube extending from the lower end of said light fixture to the upper end of said light fixture for locating said LED above a top of said perimeter fence, 
a plurality of light fixtures, wherein each said light fixture includes an LED for generating light, wherein each said light fixture comprises a lower end secured to the upper end of one of said respective vertical fence posts, an upper end of said light fixture including said LED, and an extension tube extending from the lower end of said light fixture to the upper end of said light fixture for locating said LED above a top of said perimeter fence; 
a light directing element covering said LED for directing light generated by said LED in a downward direction toward the ground; 

a transformer that provides low voltage current for powering said LEDs of said light fixtures; 
a power source that provides low voltage current for powering said LEDs of said light fixtures; 
low voltage electrically conductive wiring for interconnecting said light fixtures to the low voltage current provided by said transformer, 







Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, line 2: “a perimeter fence” should be -- said perimeter fence -- in order to refer back to the first instance as recited in claim 15, line 2.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 19, line 3 recites the limitation “said system controller”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the dependency of claim 19 was interpreted to depend on claim 17 to establish proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over RUSSO (US 3,866,034), and in view of CHEN (US 2007/0153518), BEADLE (US 6,874,905), TENNIS (US 5,453,916). 
Regarding independent claim 1, RUSSO discloses a security lighting system for a perimeter fence comprising said perimeter fence having a plurality of vertical fence posts (12, Fig.1) that are spaced from one another and a top horizontal fence (11, Figs.1-2) that extends between and interconnect said vertical fence posts at a top of said perimeter fence, a plurality of light fixtures (20, 33, Figs.2 and 6), each said light fixture including a light source (33, Fig.6) for generating light, wherein each said light fixture is secured to a different one of said vertical fence posts (as seen in Figs.1 and 6, each light fixture 20, 33 is secured to each vertical post 12), wherein each said light fixture comprises a lower end (30, 31, Fig.6) secured to one of said 
RUSSO fails to disclose top horizontal fence pipes, a low voltage LED, a light directing element covering said low voltage LED for directing light generated by said low voltage LED in a downward direction toward the ground, and wherein said low voltage electrically conductive wiring is strung along said top horizontal fence pipes and is exposed as it extends horizontally between said light fixtures at the top of said perimeter fence.
However, CHEN discloses a low voltage LED (10, Fig.1; para[0013]).
However, BEADLE discloses a light directing element (110, Fig.2) covering a light source (116, Fig.2) for directing light generated by the light source in a downward direction toward the ground.
However, TENNIS discloses wiring (16, Fig.1) is strung along a top horizontal fence (12, Fig.1) and is exposed as it extends horizontally between light fixtures (14, Fig.1) at the top of a perimeter fence (12, Fig.1).
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a low voltage LED as taught by CHEN to the light source of RUSSO in order to provide a light source having lower power consumption, longer life, smaller footprint, directional capability, and higher durability.
Therefore, in view of BEADLE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light directing 
Therefore, in view of TENNIS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate attaching the wiring to the top horizontal fence as taught by TENNIS to the wiring of RUSSO modified by CHEN and BEADLE in order to secure the wiring to a supporting structure. As seen in Figs.1-2 and 6 of RUSSO, while the wiring 32 appears to extend with the top horizontal fence 11 between each light fixture 20, 33, RUSSO fails to explicitly disclose the details of the wiring. As seen in Fig.1 of TENNIS, the wiring 16 is attached to the top horizontal fence 12. One of ordinary skill in the art would have recognized that the wiring can be attached to the top horizontal fence at the top of the perimeter fence to secure the wiring in place.
Regarding “top horizontal fence pipes”, as seen in Fig.1 and col.2, line 15, the top horizontal fence is a link chain. One of ordinary skill in the art would have recognized that the top horizontal fence can be a number of well-known structures (e.g. link chain, cylindrical or polygonal pipes, cylindrical or polygonal poles, etc) for connecting the vertical fence posts to create a boundary, outline, and/or restricted pathways. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate top horizontal fence pipes to the top horizontal fence of RUSSO modified by CHEN, BEADLE, and TENNIS in order to connect the vertical fence posts to create a boundary, outline, and/or restricted pathways.

Regarding dependent claim 2, RUSSO modified by CHEN, BEADLE, and TENNIS as discussed above for claim 1 fails to disclose a power source that provides low voltage current for 
However, CHEN further discloses a power source (as seen in Fig.1, the “power source” was considered to be the transformer 102) that provides low voltage current for powering light fixtures (10, Fig.1), and low voltage electrically conductive wiring (104, Fig.1) interconnects the light fixtures to the low voltage current provided by the power source.
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power source as taught by CHEN to the light fixtures of RUSSO modified by CHEN, BEADLE, and TENNIS in order to provide power to the low voltage LED of the light fixtures.

Regarding dependent claim 3, RUSSO modified by CHEN, BEADLE, and TENNIS as discussed above for claim 2 further disclose wherein said power source comprises a transformer.

Regarding dependent claim 11, RUSSO modified by CHEN, BEADLE, and TENNIS as discussed above for claim 2 further disclose wherein said power source provides the low voltage current in a range of 12-24V AC or 12-24V DC, and wherein said light fixtures operate on the low voltage current in the range of 12-24V AC or 12-24V DC (as seen in para[0013] of CHEN, the power source 102 provides 12VDC).

Regarding dependent claim 14, RUSSO further discloses wherein said perimeter fence comprises chain link structure (11, Fig.2) that interconnects said vertical fence posts (12, Fig.1).

Regarding independent claim 15, RUSSO discloses a security lighting system for a perimeter fence comprising said perimeter fence including a plurality of vertical fence posts (12, Fig.1) having upper ends and lower ends, wherein said vertical fence posts are spaced from one another, and wherein said perimeter fence includes a top horizontal fence (11, Figs.1-2) that extends between and interconnect said vertical fence posts at a top of said perimeter fence, a plurality of light fixtures (20, 33, Figs.2 and 6) secured to said vertical fence posts, wherein each said light fixture includes a light source (33, Fig.6) for generating light, wherein each said light fixture comprises a lower end (30, 31, Fig.6) secured to the upper end of one of said respective vertical fence posts, an upper end (21, Fig.6) of said light fixture including said light source, an extension tube (25, Fig.6) extending from the lower end of said light fixture to the upper end of said light fixture for locating said light source above the top of said perimeter fence, and low voltage electrically conductive wiring (32, Figs.2, 4, and 6) for interconnecting said light fixtures.
RUSSO fails to disclose an LED, a light directing element covering said LED for directing light generated by said LED in a downward direction toward the ground, and wherein said low voltage electrically conductive wiring is exposed as it extends horizontally between said light fixtures at the top of said perimeter fence
However, CHEN discloses a low voltage LED (10, Fig.1; para[0013]).
However, BEADLE discloses a light directing element (110, Fig.2) covering a light source (116, Fig.2) for directing light generated by the light source in a downward direction toward the ground.
However, TENNIS discloses wiring (16, Fig.1) is exposed as it extends horizontally between light fixtures (14, Fig.1) at the top of a perimeter fence (12, Fig.1).

Therefore, in view of BEADLE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light directing element as taught by BEADLE to the light fixture of RUSSO modified by CHEN in order to illuminate the ground.
Therefore, in view of TENNIS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate attaching the wiring to the top horizontal fence as taught by TENNIS to the wiring of RUSSO modified by CHEN and BEADLE in order to secure the wiring to a supporting structure. As seen in Figs.1-2 and 6 of RUSSO, while the wiring 32 appears to extend with the top horizontal fence 11 between each light fixture 20, 33, RUSSO fails to explicitly disclose the details of the wiring. As seen in Fig.1 of TENNIS, the wiring 16 is attached to the top horizontal fence 12. One of ordinary skill in the art would have recognized that the wiring can be attached to the top horizontal fence at the top of the perimeter fence to secure the wiring in place.
Regarding “top horizontal fence pipes”, as seen in Fig.1 and col.2, line 15, the top horizontal fence is a link chain. One of ordinary skill in the art would have recognized that the top horizontal fence can be a number of well-known structures (e.g. link chain, cylindrical or polygonal pipes, cylindrical or polygonal poles, etc) for connecting the vertical fence posts to create a boundary, outline, and/or restricted pathways. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding dependent claim 16, RUSSO modified by CHEN, BEADLE, and TENNIS as discussed above for claim 15 fails to disclose a power source that provides low voltage current for powering said LEDs of said light fixtures, wherein said low voltage electrically conductive wiring interconnects said light fixtures to the low voltage current provided by said power source.
However, CHEN further discloses a power source (as seen in Fig.1, the “power source” was considered to be the transformer 102) that provides low voltage current for powering LEDs (90, Fig.2A) of light fixtures (10, Fig.1), and low voltage electrically conductive wiring (104, Fig.1) interconnects the light fixtures to the low voltage current provided by the power source.
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power source as taught by CHEN to the light fixtures of RUSSO modified by CHEN, BEADLE, and TENNIS in order to provide power to the low voltage LED of the light fixtures.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over RUSSO (US 3,866,034) modified by CHEN (US 2007/0153518), BEADLE (US 6,874,905), and TENNIS (US 5,453,916), in view of BILOTTI (US 2004/0100791). 
Regarding dependent claim 12, RUSSO modified by CHEN, BEADLE, and TENNIS fails to disclose wherein said low voltage electrically conductive wiring that is exposed is attached directly to the top of said perimeter fence using cable ties.

Therefore, in view of BILOTTI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cable ties as taught by BILOTTI to the low voltage electrically conductive wiring of RUSSO modified by CHEN, BEADLE, and TENNIS in order to attach the wiring to the perimeter fence. One of ordinary skill in the art would have recognized that cable ties or zip ties are well-known for attaching a cable-like element to a support structure.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over RUSSO (US 3,866,034) modified by CHEN (US 2007/0153518), BEADLE (US 6,874,905), and TENNIS (US 5,453,916), and in view of CHANSLOR (US 6,439,744). 
Regarding dependent claim 13, RUSSO modified by CHEN, BEADLE, and TENNIS fails to disclose wherein each said light fixture is secured to one of said vertical fence posts using a clamping assembly selected from the group consisting of a bracket, a worm screw clamping assembly, a band clamping assembly, and a breakaway clamping assembly that yields when used as a hand hold to scale said fence.
However, CHANSLOR discloses a light fixture (14, 18, Fig.6) is secured to a vertical fence post (22, Fig.6) using a bracket (40, Fig.6).
Therefore, in view of CHANSLOR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a clamping assembly (such as a bracket) as taught by CHANSLOR to the light fixture of RUSSO modified by CHEN, BEADLE, and TENNIS in order to attach the light fixture to the vertical fence post.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over RUSSO (US 3,866,034), and in view of CHEN (US 2007/0153518) and TENNIS (US 5,453,916). 
Regarding independent claim 20, RUSSO discloses a security lighting system for a perimeter fence comprising said perimeter fence including a plurality of vertical fence posts (12, Fig.1) having upper ends and lower ends, said perimeter fence including structure (11, Figs.1-2) that extends between and interconnects said vertical fence posts, a plurality of light fixtures (20, 33, Figs.2 and 6), wherein each said light fixture includes a light source (33, Fig.6) for generating light, wherein each said light fixture comprises a lower end (30, 31, Fig.6) secured to the upper end of one of said respective vertical fence posts, an upper end (21, Fig.6) of said light fixture including said light source, and an extension tube (25, Fig.6) extending from the lower end of said light fixture to the upper end of said light fixture for locating said light source above a top of said perimeter fence, and low voltage electrically conductive wiring (32, Figs.2, 4, and 6) for interconnecting said light fixtures.
RUSSO fails to disclose an LED, a power source that provides low voltage current for powering said LEDs of said light fixtures, and wherein said low voltage electrically conductive wiring is exposed as it extends horizontally between said light fixtures at the top of said perimeter fence and is secured directly to said structure that extends between and interconnects said vertical fence posts.
However, CHEN discloses an LED (10, Fig.1; para[0013]), and a power source (as seen in Fig.1, the “power source” was considered to be the transformer 102) that provides low voltage current for powering the LEDs.

Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an LED as taught by CHEN to the light source of RUSSO in order to provide a light source having lower power consumption, longer life, smaller footprint, directional capability, and higher durability.
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power source as taught by CHEN to the light fixtures of RUSSO modified by CHEN in order to provide power to the LEDs of the light fixtures.
Therefore, in view of TENNIS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate attaching the wiring to the top horizontal fence as taught by TENNIS to the wiring of RUSSO modified by CHEN in order to secure the wiring to a supporting structure. As seen in Figs.1-2 and 6 of RUSSO, while the wiring 32 appears to extend with the top horizontal fence 11 between each light fixture 20, 33, RUSSO fails to explicitly disclose the details of the wiring. As seen in Fig.1 of TENNIS, the wiring 16 is attached to the top horizontal fence 12. One of ordinary skill in the art would have recognized that the wiring can be attached to the top horizontal fence at the top of the perimeter fence to secure the wiring in place.

Allowable Subject Matter
Claims 4-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at the timely filing of Terminal Disclaimer.

Regarding dependent claim 4 and their dependent claims, the following is an examiner' s statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all the claimed limitations including said perimeter fence having a plurality of vertical fence posts that are spaced from one another and top horizontal fence pipes that extend between and interconnect said vertical fence posts at a top of said perimeter fence; a plurality of light fixtures, each said light fixture including a low voltage LED for generating light, wherein each said light fixture is secured to a different one of said vertical fence posts; wherein each said light fixture comprises a lower end secured to one of said vertical fence posts, an upper end including said low voltage LED, an extension tube extending from the lower end of said light fixture to the upper end of said light fixture for locating said low voltage LED above said top horizontal fence pipes, and a light directing element covering said low voltage LED for directing light generated by said low voltage LED in a downward direction toward the ground; and low voltage electrically conductive wiring for interconnecting said light fixtures, wherein said low voltage electrically conductive wiring is strung along said top horizontal fence pipes and is exposed as it extends horizontally between said light fixtures at the top of said perimeter fence, a system controller including a microprocessor for controlling operation of said plurality of light fixtures; and a wireless communication system interconnecting said light fixtures and said system controller.

Regarding dependent claim 17 and their dependent claims, the following is an examiner's  statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all the claimed limitations including said  perimeter fence including a plurality of vertical fence posts having upper ends and lower ends, wherein said vertical fence posts are spaced from one another, and wherein said perimeter fence includes top horizontal fence pipes that extend between and interconnect said vertical fence posts at a top of said perimeter fence; a plurality of light fixtures secured to said vertical fence posts, wherein each said light fixture includes an LED for generating light, wherein each said light fixture comprises a lower end secured to the upper end of one of said respective vertical fence posts, an upper end of said light fixture including said LED, an extension tube extending from the lower end of said light fixture to the upper end of said light fixture for locating said LED above the top of said perimeter fence, and a light directing element covering said LED for directing light generated by said LED in a downward direction toward the ground; and low voltage electrically conductive wiring for interconnecting said light fixtures, wherein said low voltage electrically conductive wiring is exposed as it extends horizontally between said light fixtures at the top of said perimeter fence, a system controller including a microprocessor for controlling operation of said light fixtures; a wireless communication system interconnecting said light fixtures with said system controller; and one or more sensors for detecting an intrusion of said perimeter fence, wherein said one or more sensors are configured to communicate with said system controller through said wireless communication system.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murphy (US 2012/0317893), Plitcha (US 5,597,229), and Wu (US 6,086,221) discloses a post, a lighting fixture, and wiring.

Examiner’s Comment









It is noted that since the independent claims of the instant continuation application are broader than the patented parent, a different combination of prior art was considered to be applicable to meet the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/J.M.E/Examiner, Art Unit 2875        


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875